DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 10/06/2022. Claims 1-20 have been amended. No Claims have been cancelled. No Claims have been newly added. Accordingly, claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 10/06/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 101 and 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly US 2017/0294130 A1 (hence Donnelly) in view of Salinas US 2017/0052537 A1 (hence Salinas) and Watanabe US 2019/0176737 A1 (hence Watanabe).
In re claims 1, 9, and 15, Donnelly discloses an autonomous vehicle (AV) and a mobile computing device can perform a rider to vehicle handshake utilizing flash codes received from a backend transport facilitation system (Abstract) and teaches the following:
receiving, by a transportation service, a ride request and a pickup location from a requestor computing device (Paragraph 0023); matching, by the transportation service, the ride request to a vehicle (Paragraphs 0023 and 0028); sending, by the transportation service, instructions to cause the vehicle to travel towards the pickup location (Paragraph 0025); subsequent to the vehicle reaching the pickup location, receiving an unlock request from the requestor computing device to unlock the vehicle (Paragraphs 0048, and 0050); in response to receiving the unlock request, determining an authorization of the requestor computing device to unlock a door of the vehicle (Paragraphs 0048, 0050, 0057-0058, and 0075); and sending instructions to cause a door of the vehicle to unlock based on the requestor computing device being authorized to unlock the door (Paragraph 0082)
However, Donnelly doesn’t explicitly teach the following:
determining the state of the vehicle
the transportation system receiving an unlock request and sending instructions to cause a door of the vehicle to unlock
Nevertheless, Watanabe discloses an automatic unlocking device for a vehicle (Abstract) and teaches the following:
determining the state of the vehicle (Paragraph 0053 and Fig.4, S11)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the unlock condition satisfaction feature, as taught by Watanabe, in order to improve the convenience of an automatic locking/unlocking device of a vehicle (Watanabe, Paragraph 0003).
Nevertheless, Salinas discloses a software program in the form of a mobile application that allows the user to control an autonomous vehicle (or driverless vehicle, terms used here interchangeably) by use of a mobile device utilizing cloud servers (Abstract) and teaches the following:
the transportation system receiving an unlock request and sending instructions to cause a door of the vehicle to unlock (Abstract and Paragraphs 0001-0004) 
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the cloud server for locking and unlocking a vehicle’s door, as taught by Salinas, in order to remotely connect to and control the autonomous vehicle's onboard computer from a distance (Salinas, Paragraphs 0001-0004).
In re claims 2, and 10, Donnelly teaches the following:
a location of the vehicle, wherein sending, by the transportation system, the instructions to cause the door of the vehicle to unlock is further based on the location of the vehicle location (Paragraph 0075)
In re claims 3 and 11, Watanabe teaches the following:
the state of the vehicle comprises determining whether the vehicle is currently moving or stopped (Paragraph 0053 and Fig.4, S11)
In re claims 4, 12, and 17, Donnelly teaches the following:
determining the location of the vehicle comprises determining whether the vehicle has reached the pickup location; and sending the instructions to cause the door of the vehicle to unlock is based on a determination that the vehicle has reached the pickup location (Paragraph 0048, 0050, 0057-0058, and 0075)
In re claims 5, 13, and 16, Donnelly teaches the following:
determining that the vehicle has reached the pickup location (Paragraph 0075); and  30 subsequent to determining that the vehicle has reached the pickup location, sending instructions to cause a user interface of the requestor computing device to display a selectable element to unlock the vehicle; wherein the unlock request to unlock the vehicle is transmitted by the requestor computing device in response to the selectable element having been selected by the user (Fig.4C, and Paragraphs 0069 and 0082)
In re claims 7 and 19, Donnelly teaches the following:
wherein, after causing the door of the vehicle to unlock, the method further comprises: receiving a drop-off location from the requestor computing device; receiving a lock request from the requestor computing device to lock the door of the vehicle; determining that one or more lock criteria associated with the vehicle are satisfied; and sending instructions to cause the door of the vehicle to lock in response to the determination that the one or more lock criteria are satisfied (Paragraphs 0084-0085, “In the meantime, the AV 200 can also navigate and autonomously drive the rider to the destination for drop-off”)


Claims 6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, Salinas and Watanabe and further in view of Linden et al US 2016/0221501 A1 (hence Linden).
In re claims 6, 14, and 18, Donnelly discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
a user interface of the requestor computing device to indicate that the vehicle is unlocked
Nevertheless, Linden discloses a doorlock status display system provided for a motor vehicle (Abstract) and teaches the following:
a user interface of the requestor computing device to indicate that the vehicle is unlocked (Paragraphs 0003 and 0006)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the doorlock status display system, as taught by Linden, in order to provide a new and improved lock status display system that provides a visual indication of that status to the vehicle operator which may be quickly and easily viewed and understood (Linden, Paragraph 0002).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, Salinas and Watanabe, and further in view of Wolfe US 2002/0121962 A1 (hence Wolfe).
In re claims 8, and 20, Donnelly discloses the structural elements of the claimed invention including causing a user interface of the requestor computing device to display a selectable element to unlock the door of the vehicle; receiving an additional unlock request from the requestor computing device to unlock the door of the vehicle, wherein the additional unlock request is transmitted by the requestor computing device in response to a user selecting the selectable element; and causing the door of the vehicle to unlock in response to receiving the additional unlock request (Fig.4C, and Paragraphs 0069 and 0082) but doesn’t explicitly teach the following:
determining that the vehicle has reached the drop-off location
Nevertheless, Wolfe discloses an electronic locking device for use by the transportation industry (Abstract) and teaches the following:
determining that the vehicle has reached the drop-off location (Paragraphs 0010 and 0033)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the door unlock command based upon arrival to a drop-off location, as taught y Wolfe, in order to exit the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669